Citation Nr: 1325620	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  06-38 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for service-connected residuals of a postoperative medial meniscectomy of the right knee.

2.  Entitlement to a disability rating greater than 10 percent for service-connected degenerative joint disease of the right knee with painful limited motion.

3.  Entitlement to an initial compensable disability rating for the service-connected scars of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to March 1978 and from November 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.  In that decision, the RO denied entitlement to a disability rating in excess of 20 percent for residuals of a postoperative medial meniscectomy of the right knee.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Atlanta, Georgia. 

In March 2006, the RO granted a separate 10 percent disability rating for degenerative joint disease of the right knee with painful limited motion, effective February 23, 2001.

This matter was previously before the Board in January 2010 and September 2012 at which time it was remanded for additional development.  

In April 2013, the RO assigned a separate initial noncompensable disability rating for the Veteran's scars of the right knee, effective February 23, 2001.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. The documents in this file have been reviewed and considered as part of this appeal.  The Board notes that the Veteran's June 2013 Appellant's Post-Remand Brief is in the Veteran's Virtual VA paperless claims file. 

In the June 2013 Brief, the Veteran's representative waived initial RO jurisdiction for any evidence received after the April 2013 Supplemental Statement of the Case.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, the Board finds that development of this claim on appeal is required, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In September 2012, the Board remanded this matter, in pertinent part, in order for additional VA treatment records to be obtained.  Thereafter, VA treatment records were obtained and associated with the Veteran's Virtual VA claims file.  However, a March 2013 VA Memorandum notified the Veteran that VA treatment records from the Honolulu VA Medical Center could not be obtained.  
   
In October 2012, the AMC sent the Veteran a letter requesting information and authorization to obtain any outstanding private treatment records; specifically from Dr. Tilgner.  The Veteran first responded by sending in additional private treatment records from various private doctors.  Then on April 9, 2013, the Veteran responded with an Authorization and Consent to Release Information to the Department of Veterans Affairs (VA Form 21-4142), indicating treatment with four different doctors.  The April 18, 2013, Supplemental Statement of the Case noted that the evidence included documentation submitted by the Veteran; specifically stating " In response to our letters, you sent us various medical document.  You did not send us an authorization form to obtain records from Dr. Tilgner."  Since the Board finds that the Veteran did in fact submit a VA Form 21-4142 identifying Dr. Tilgner, on remand, efforts must be undertaken to obtain any outstanding private treatment records following the procedures prescribed in 38 C.F.R. § 3.159 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall assist the Veteran in obtaining additional evidence from the private medical care providers listed in the Veteran's April 9, 2013, letter and listed on the accompanying VA Form 21-4142 (to specifically include Dr. Tilgner), following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran and his representative must be notified and informed of the efforts taken to obtain them and of further action to be taken.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  If the appeal is returned to Board without compliance of the remand directives, another remand will likely result.  See Stegall, 11 Vet. App. at 271.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


